                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


SORRELL HOLDINGS, LLC                                                                     PLAINTIFF

vs.                                   Case No. 4:16-cv-04019

INFINITY HEADWEAR &APPAREL, LLC                                                        DEFENDANT


                                               ORDER

       Plaintiff Sorrell Holdings, LLC ("Sorrell") and Defendant, Infinity Headwear & Apparel,

LLC ("Infinity"), have filed a Joint Motion to Stay Pending Ex Parte Reexamination. ECF No. 67.

The parties have consented to the jurisdiction of a United States Magistrate Judge to conduct any and

all proceedings in this case, including conducting the trial, ordering the entry of a final judgment,

and conducting all post-judgment proceedings. ECF No. 33. After considering this Motion, the

Court finds it should be GRANTED and finds as follows:

1.     All deadlines in this action shall be stayed pending the ex parte reexamination of U.S. Patent

       No. 6,887,007 (the “patent-in-suit”) with the United States Patent and Trademark Office

       (“PTO”) until further order of the Court.

2.     Infinity shall not challenge the validity of the patent-in-suit based on any printed publication

       or other prior art reference that was submitted to, or considered by, the PTO in connection

       with the reexamination of the patent-in-suit.

3.     If this stay is ordered following the deadline for fact discovery cutoff or expert reports, these

       deadlines, and all subsequent deadlines, will be reset until a time following termination of

       the stay.


                                                 -1-
4.   The parties shall meet and confer and file a joint status report within 14 days of significant

     developments in the ex parte reexamination, including the issuance of a Reexamination

     Certificate.

5.   The parties reserve their right to move the Court to lift the stay at any time (after meeting

     and conferring with the other party), and the parties reserve their right to oppose the lifting

     of the stay. This provision does not waive or alter the legal standards governing stays of

     litigation pending ex parte reexamination.


     DATED this 3rd day of January 2019.



                                                    /s/ Barry A. Bryant
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE




                                              -2-
